Fourth Court of Appeals
                               San Antonio, Texas
                                       July 1, 2015

                                  No. 04-15-00074-CV

                                     Stacey SCOTT,
                                        Appellant

                                            v.

                   Larry FURROW and Keller Williams Legacy Group,
                                    Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 13-1125-CV
                       Honorable W.C. Kirkendall, Judge Presiding


                                     ORDER
       The appellant's unopposed motion to extend time to file brief is GRANTED. Time is
extended to July 29, 2015.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court